EXHIBIT 10.1

 

Summary of Non-Employee Director Compensation Plan

 

Each non-employee director on our Board of Directors (the “Board”), other than
the Chairman of the Board (the “Chairman”), receives an aggregate annual
retainer fee of $30,000, payable in four equal quarterly installments. The
Chairman is paid an annual retainer of $60,000, payable in four equal quarterly
installments, provided that the Chairman is a non-employee director. The members
of the Company’s Compensation Committee (the “Compensation Committee”), other
than the Chairman, are each paid an aggregate annual retainer fee of $5,000,
payable in four equal quarterly installments. The Chairman of the Compensation
Committee receives an aggregate annual retainer fee of $10,000, payable in four
equal quarterly installments. The members of the Company’s Audit Committee (the
“Audit Committee”), other than the Chairman, are each paid an aggregate annual
retainer fee of $5,000, payable in four equal quarterly installments. The
Chairman of the Audit Committee receives an aggregate annual retainer fee of
$10,000, payable in four equal quarterly installments.

 

The Board intends that on an annual basis, each non-employee director, other
than the Chairman, will be granted an option to purchase $100,000 in value of
shares of the Company’s common stock pursuant to the Company’s Amended and
Restated 2000 Stock Plan (or 2007 Equity Incentive Plan (the “2007 Plan”), if it
is approved by our stockholders in November 2007). These options will vest in
four equal annual installments beginning on the first anniversary of the date of
grant, have an exercise price equal to the fair market value of a share of the
Company’s common stock as of the date of grant, and have a ten year term. The
actual number of shares granted will be determined using a Black-Scholes option
pricing model identical to that used by the Company for purposes of preparing
its financial statements. The Board also intends that on an annual basis, the
Chairman will be granted an option to purchase $200,000 in value of shares of
common stock pursuant to our 2000 Plan (or our 2007 Plan, if it is approved by
our stockholders), provided that the Chairman is a non-employee director. All
such options would vest in four equal annual installments beginning on the first
anniversary of the date of grant, have an exercise price equal to the fair
market value of a share of our common stock as of the date of grant, and have a
ten-year term. The actual number of shares granted would be determined using a
Black-Scholes option pricing model identical to that used by us for purposes of
preparing our financial statements.

 

Each newly-elected non-employee director will be granted an option to purchase
$250,000 in value of shares of the Company’s common stock pursuant to the
Company’s Amended and Restated 2000 Stock Plan (or 2007 Plan if approved by our
stockholders), on the date such director is elected to the Board. These options
will vest in four equal annual installments beginning on the first anniversary
of the date of grant, have an exercise price equal to the fair market value of a
share of the Company’s common stock as of the date of grant, and have a ten-year
term. The actual number of shares granted will be determined using a
Black-Scholes option pricing model identical to that used by the Company for
purposes of preparing its financial statements.

 

--------------------------------------------------------------------------------